Citation Nr: 1228933	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1965 to May 1967.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for hearing loss and tinnitus.

The Veteran requested a videoconference hearing in his February 2010 Appeal to the Board.  He subsequently withdrew his request in writing through his service representation in November 2010.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma as a helicopter repairman during service.  

2.  A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a bilateral hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and the competent, probative and credible evidence of record does not establish a nexus between bilateral hearing loss and an injury, disease, or event in service. 

3.  The competent, probative and credible evidence of records does not establish that tinnitus had onset during service and does not establish a nexus between tinnitus and an injury, disease, or event in service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in May 2008.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

As for the content and the timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was also afforded a VA examination in May 2008 and provided with a follow-up medical opinion in September 2008.  

The Board has reviewed the examination report and medical opinion and finds that it is adequate for a decision in this matter because the examiner reviewed the claims file; considered the Veteran's lay assertions and current complaints; conducted requisite audiology tests; provided a diagnosis; and provided opinions, supported by detailed rationale, regarding a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board accordingly finds the evidence sufficient to decide the claims. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


Facts

The Veteran seeks service connection for hearing loss and tinnitus, which he relates to noise from helicopter engines and transmissions, while serving as a helicopter mechanic during service and to noise from heavy weapons during service.  

The DD-214 shows that the Veteran's military occupational specialty during service was that of a CH 47 helicopter repairman (MOS 67U20).   In this instance, the Board presumes that the Veteran sustained acoustic trauma in service as a result of serving as a CH 47 helicopter repairman.  However, there is no showing of hearing loss of either ear in service or for many years after service and, in addition, competent evidence linking the claimed disorders to service is absent from the claims folder.  

The Board notes that prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records.  After that date, they were reported in ISO-ANSI standards.  In order to facilitate data comparison, the ASA standards measured for tests prior to October 31, 1967 have been converted to ISO-ANSI standards as shown below.  

The service treatment records show that on pre- induction examination in October 1964 the results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
-5
-10
0
-10
LEFT
5
-10
-5
0
15

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
0
10
-5
LEFT
20
0
5
10
20

The induction examination in May 1965 results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-10
-5
LEFT
-5
-10
-5
0
5

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
0
5
10
10

During service in October 1965, the Veteran underwent a class III flight physical.  Results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5
0
-10
-5
0
LEFT
0
0
-5
0
10

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
0
5  
5
LEFT
15
10
5
10
15

On separation examination in May 1967 results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
10

5
LEFT
15
10
10

5

In April 2008 the Veteran filed his claim for service connection for hearing loss and tinnitus.  

On VA examination in May 2008, the Veteran complained of hearing loss and recurrent tinnitus.  He reported noise exposure in service from the firing range, machine guns, grenade launchers, helicopter repairs, with no issued hearing protection.   He reported no occupational or recreational noise exposure.
The results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
10
35
55
LEFT
15
10
15
50
60

Average pure tone thresholds, in decibels (dB), were 15 dB, right and left ears.  The examiner noted that speech recognition testing, performed with the Maryland CNC word list, revealed excellent speech recognition ability of 96 percent in the right and left ears.  

A VA follow-up medical opinion in September 2008 noted that a review of the service treatment records revealed all hearing results were within normal levels without progression.  The Veteran's current complaints were difficulty hearing in crowds.  He also reported tinnitus which began shortly after service and consisted of a constant buzz.  The examination noted that there was no mention of tinnitus in the service treatment records.  The Veteran was involved in a course of study during and post service where excessive noise could be expected.  This included maintenance course work at Iowa State and aviation maintenance mechanic at Spartan School Of Aeronautics in Oklahoma.  Finally, it was noted the Veteran had a type C audiogram in May 2008 which could indicate an inner ear infection or possible tube dysfunction.   The examiner opined that the hearing loss and tinnitus was not likely related to military service as noted in the separation physical examination.  The conditions were more likely than not secondary to civilian occupational and age/illness related changes.


Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 



Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  The Veteran was not in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Analysis

Bilateral Hearing Loss

After a full review of the record, including the statements and testimony of the Veteran and the competent medical evidence, the Board concludes that service connection for bilateral hearing loss is not warranted.  

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz. A higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157(1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)). 

The audiograms on entrance and on separation did not show hearing loss as the thresholds were 20 decibels or less at the tested frequencies.  The service treatment records do not show any complaints or diagnoses of hearing loss in service.  On the basis of the service treatment records alone, the claimed bilateral hearing loss was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

Next, the Board finds that the preponderance of the evidence is against a finding of hearing loss symptoms have been continuous since service.  In statements in support of his claims, the Veteran stated that he was exposed to noise trauma as a helicopter repairman during service as well as from firing of machine guns, grenade launchers, etc during service.  During a hearing before the RO in January 2009, the Veteran indicted that it would be hard to say if he experienced hearing loss in service and noted that he recalled everyone raising their voices to be heard and also recalled occasional hearing loss.  The Veteran's testimony did not clearly assert that he experience continuous symptoms of hearing loss since service.  At the hearing, the Veteran indicated that he first sought treatment for hearing problems several years after service.  In February 2010, the RO requested that the Veteran identify or submit those record but the Veteran did not respond to that request.   The Board finds that to the extent that the Veteran asserts continuity of hearing loss symptoms since service, that assertion is not credible.  While he indicated that he sought treatment for hearing loss after service, he did not identify the medical provider and has not submitted any evidence to support that claim.  He has submitted some private treatment records regarding complaints of hearing loss dated in 2004 and 2008, but those records do not show that he reported a continuity of hearing loss since service.  The lapse in time between service and the first diagnosis of hearing loss and tinnitus in itself weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection claim, the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In this case, there is no competent and probative evidence that relates the present hearing loss disability to the continuity of symptomatology averred.  Also there is no competent and probative evidence of a diagnosis of a hearing loss disability within the first year after service separation as the first such diagnosis was many years after service separation, well beyond the one year presumptive period for a hearing loss disability as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309. 

The competent evidence of record on the question of causation consists of the report of the VA examination in 2008 which was conducted by an audiologist, and the accompanying medical opinion by an ENT specialist who are qualified through education, training, or experience to offer medical diagnoses or opinions.  According to the VA examiner, it was not likely that the Veteran's hearing loss was related to noise exposure in-service because the Veteran's hearing thresholds were normal on separation from service, and there was no significant threshold shift in service.   The examiner opined further that the conditions were more likely than not secondary to civilian occupational and age/illness related changes.  The Board finds the VA examiner's opinion, which is uncontroverted by any other medical evidence, highly probative evidence against the Veteran's claim.  

Here the question of the relationship between noise exposure in service and hearing loss is not a simple medical condition as the Veteran as a lay person is not competent to diagnose hearing loss, based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between noise exposure in service and hearing loss. 

As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Tinnitus

After a full review of the record, including the statements and testimony of the Veteran and the medical evidence of record, the Board concludes that service connection for tinnitus is not warranted.  

The Veteran asserts that he had tinnitus which is the result of noise exposure in service.  During the hearing before the RO in January 2009, he did not clearly indicate that he experienced tinnitus in service.  When asked if he notice ringing in the ears in service, he stated that he would experience it at times and then it seemed to go away.  

The service treatment records do not show any complaints or diagnoses of tinnitus during active service.  On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

Next, the Board finds that the preponderance of the evidence is against a finding of tinnitus symptoms have been continuous since service.  The Veteran has indicated that he believe that tinnitus is related to noise exposure in service.  In January 2009, he testified that while he had symptoms of tinnitus in service, the symptoms had gone away.  He did not indicate that he has experienced continuous symptoms of tinnitus and service connection on the basis of continuity of symptoms is not warranted.  

The  Board finds that the weight of the competent and probative evidence of record demonstrates that tinnitus is not the result of noise exposure in service and service connection is not warranted.  According to the VA examiners in 2012, an audiologist and an ENT specialist qualified through education, training, or experience to offer a medical opinion, the Veteran's tinnitus was not likely related to noise exposure in service; rather tinnitus was related to civilian occupational history, and age/illness related changes, which the VA examiner found was not related to service.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of tinnitus.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of tinnitus has no probative value. 

As the preponderance of the evidence is against the claim of service connection for tinnitus for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


